MEMORANDUM **
Steve Werner appeals pro se from the district court’s summary judgment in favor of Jill J. Reger and Jillmerica, LLC, in *545their action seeking declarative and injunc-tive relief in connection with the copyright of a fictional character named “Dipuc.” We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Kendall-Jackson Winery, Ltd. v. E. & J. Gallo Winery, 150 F.3d 1042, 1046 (9th Cir. 1998), we affirm in part, and dismiss in part.
The district court properly granted Appellees summary adjudication on their claim for declaratory relief because Werner and Fresh Bait failed to raise a triable issue of fact as to whether any interest in the subject copyrights had been transferred to either defendant. See 17 U.S.C. § 204(a); Radio Television Espanola S.A. v. New World Entm’t, Ltd., 183 F.3d 922, 926-28 (9th Cir.1999). Summary adjudication was also appropriate on Appellees’ claims for injunctive relief because a court may “grant temporary and final injunctions on such terms as it may deem reasonable to prevent or restrain infringement of a copyright.” 17 U.S.C. § 502(a).
We lack jurisdiction to consider Werner’s appeal of the dismissal of Fresh Bait’s counterclaims because corporations and other unincorporated associations must appear in court through an attorney. See D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir .2004).
Werner’s remaining contentions lack merit.
AFFIRMED in part, DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.